PER CURIAM: *
The judgment of the district court is affirmed. In the Original Complaint the Appellant named the City of Dallas and the Lew Sterrett Justice Center as defendants. Dallas County is the Appellee in this appeal. The district court correctly ruled that no official Dallas County policy was pleaded as a plausible moving force behind the Appellant’s claims, and also that the claims were barred by limitations because when more than a year remained for service on Dallas County, but despite numerous reminders, not done.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.